Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 1 of 18 PageID 6463




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 UNITED STATES OF AMERICA

                Plaintiff,

 v.                                                    CASE NO. 3:14-CR-00075-BJD-PDB

 DAVID MING PON,                                               (Judge Brian J. Davis)

                Defendant
 _____________________________________/

 HSIANG YIN (“INGRID”) LIN,

        Third Party Petitioner.
 _____________________________________/




                VERIFIED PETITION OF INGRID LIN FOR HEARING TO
                     ADJUDICATE HER THIRD-PARTY CLAIMS

        Hsiang Yin (“Ingrid”) Lin, by counsel, hereby petitions this Honorable Court under 21

 U.S.C. §§ 853(n)(2) and (n)(6), for a hearing to adjudicate the validity of her ownership interests

 in substitute property seized from her and her former husband, defendant David Ming Pon, which

 substitute property was ordered forfeited by this Court pursuant to a Preliminary Order of

 Forfeiture filed on January 8, 2019 (Doc. 328), in partial satisfaction of David Pon’s forfeiture

 money judgment in the amount of $6,969,484.76 (Doc. 281).

        This Petition is timely under § 853(n)(2) as the United States agreed to extend Petitioner’s

 time for filing until September 26, 2019. Petitioner and the government are in discussions to try to

 settle as many of Petitioner’s claims out of court as possible.




                                                   1
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 2 of 18 PageID 6464




 I.     The Nature and Extent of Petitioners’ Right, Title, or Interest in the Property.

        Petitioner is making an ownership claim to every one of the many substitute assets listed

 in the Court’s January 8, 2019 Preliminary Order of Forfeiture (POF) (Doc. 328). The acts that

 allegedly gave rise to the forfeiture of the substitute property are set forth in the government’s

 Motion for Forfeiture Money Judgment (Doc. 217), its Motion for Preliminary Order of Forfeiture

 for Substitute Assets (Doc. 293) (which was denied without prejudice on July 18, 2017, for failure

 to satisfy 21 U.S.C. § 853(p)’s requirements for substitution) (Doc. 307), in the government’s

 October 22, 2018 Amended Motion for Preliminary Order of Forfeiture for Substitute Assets (Doc.

 323) and the attached Declaration in Support of Motion (Doc. 323-1), and in David Pon’s April

 24, 2014 indictment (Doc. 1).

        The Eleventh Circuit has still not decided David Pon’s direct appeal. If his conviction is

 reversed, there can be no criminal forfeitures or restitution in this case. This court may therefore

 wish to stay this matter until the Eleventh Circuit issues its decision in Pon’s direct appeal.

        Pon’s appeal also vigorously challenges the sentence he received, arguing that the sentence

 is based on a loss amount 280 times greater than the $25,000 loss proved at trial; and that the

 government failed to present reliable and specific evidence that each billing included in the $7

 million loss figure constituted loss. That same argument applies to the approximately $7 million

 dollar forfeiture amount and the identical restitution award. If Pon’s conviction and sentence are

 affirmed by the Eleventh Circuit, Petitioner Lin will relitigate the correctness of the $7 million

 figure in this ancillary proceeding, as she has a due process right to do. See Point V, below, where

 this issue is addressed.




                                                   2
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 3 of 18 PageID 6465




 II.    History of Ingrid Lin’s Relationship with David Pon.

        Ingrid Lin is the former wife of Defendant David Ming Pon. They were married on

 September 14, 1984, after David Pon graduated from medical school. In 1992 David Pon opened

 an office in Orlando. From 1992 to 2009, Ingrid worked in the medical office performing

 administrative tasks, without drawing a salary.1 Dr. Pon was an extreme workaholic and Ingrid Lin

 had to work the same crazy hours as her husband. They were sometimes so exhausted that they

 fell asleep on the office floor at night. She often sacrificed sleep to help her husband. But until

 about 2004, Dr. Pon resisted Ms. Lin’s desire to purchase properties in her own name. In December

 2009, Pon told Ingrid that he did not want her to continue working in his office and excluded her

 from access to the office’s financial records. From 1998 to 2008, Ingrid suffered four miscarriages.

         From 2007 to 2011, David Pon transferred nearly all of the couple’s liquid savings

 overseas — almost $11 million. Ms. Lin did not know about this until her divorce proceedings,

 which commenced on October 25, 2011, when she filed for divorce. Ms. Lin believes it was around

 January 2012 when her divorce attorney informed her that Pon had transferred overseas almost

 $11 million of their savings. The only significant assets remaining in the United States were the

 properties at issue here. In 2008, Pon convinced Ms. Lin to establish a half million dollar home

 equity line of credit against their Isleworth marital residence, 5150 Fairway Oaks Drive,

 Windemere, FL 34786, to fund a new business venture. The business venture never took place. In

 October of 2010, without Ms. Lin’s knowledge, Pon maxed out the $500,000 available balance on

 the line of credit and transferred the funds overseas.




 1
  It is Ms. Lin’s recollection that, for a couple of years during this seventeen year period, a yearly
 salary of $5,000.00 was reported as paid to her for Medicare purposes. Although reported, she
 believes these funds were not actually paid to her.

                                                   3
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 4 of 18 PageID 6466




        On July 30, 2011, Pon told Ms. Lin he was leaving the marriage due to his desire to produce

 children with another woman. On August 30, 2011, Pon moved out of the Isleworth marital

 residence while Ms. Lin was attending a conference. Pon did not tell her he was going to move

 out, nor did he tell her he was taking all of the household files, computers and financial records.

 Ms. Lin remained at the Isleworth home while Pon moved into the 6420 Lu Emma Lane house.

        On October 25, 2011, Pon removed Ms. Lin’s access to their credit card account. On

 October 25, 2011, Ms. Lin filed for divorce. In March 2012, Pon moved back into the Isleworth

 home (Ms. Lin’s residence) while she was visiting her hospitalized mother in Shanghai. Ms. Lin

 was forced to stay away from her home for four years.

        On April 24, 2014, David Pon was indicted on 20 counts of health care fraud, in violation

 of 18 U.S.C. § 1347. On the same day, Ms. Lin agreed to pledge all of the marital properties as

 bail bond security for Pon, so he could be released from jail.

        On January 9, 2017, Ms. Lin’s counsel filed the executed Marital Settlement Agreement

 and Notice of Filing with the court. On January 10, 2017, the court for Florida’s Ninth Judicial

 Circuit granted an Amended Final Judgment of Dissolution of Marriage. The Marital Settlement

 Agreement and Amended Final Judgment of Dissolution of Marriage are attached, respectively, as

 Exhibits 1 and 2.

 III.   The Time and Circumstances of Petitioner Lin’s Acquisition of the Right, Title, or
        Interest in the Property.

        A.      Ms. Lin acquired the two U.S. Highway properties, 21726 U.S. Highway,

 Leesburg, Florida 34748 and 21822 U.S. Highway 27, Leesburg, FL 34748 on March 29, 1999

 and January 10, 2001, respectively (through transfers to D Pon Enterprise, Inc. in which she had a

 half interest at that time). The first U.S. Highway property was conveyed to D Pon Enterprise, Inc.

 by Lakefront Motel Inc. and Sherill Turner on March 29, 1999 for $600,000. The second U.S.


                                                  4
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 5 of 18 PageID 6467




 Highway property was conveyed by Paul and Lanell Trutt to D Pon Enterprise, Inc. on January 10,

 2001 for $180,000. The warranty deeds for these properties are attached as Exhibits 3 and 4.

        Ms. Lin acquired David Pon’s half interest in D Pon Enterprise, Inc. on September 21,

 2015 for $450,000. The Closing Statement for the sale of Pon’s half interest in D Pon Enterprises,

 Inc., attached as Exhibit 5, shows that Ms. Lin received a credit of $301,578 for the net proceeds

 she was entitled to receive from the August 28, 2015 sale of 6420 Lu Emma Lane to Wanda Pon

 for $640,000.2 Ms. Lin also used $118,092 from her share of the proceeds of selling their first

 marital home, at 2912 Valencia Way, Ft. Myers, FL, which was purchased in 1991. This sale of

 David Pon’s interest was approved by the Special Master and executed by Joseph Ort of the Ort

 Law Firm in Winter Garden, FL.

        B.      Ms. Lin had acquired a tenancy by the entireties interest in 6420 Lu Emma Lane,

 Groveland, FL 34736 on December 9, 2002. The property was conveyed to Lin and Pon as husband

 and wife by Gerald R. Freisinger on that date for $750,000. On August 28, 2015, the property was

 conveyed to Pon’s mother, Wanda L. Pon, for $640,000. Wanda was having difficulty paying back

 the $640,000 in loans she took out to help her son and she pleaded with Ms. Lin to help her by

 repurchasing 6420 Lu Emma Lane. On July 7, 2017, or sometime thereafter, Wanda Pon conveyed

 title back to Petitioner Lin for $560,000. $300,000 of that was paid to Wanda at the closing and

 $260,000 was the mortgage Ms. Lin assumed. This sale was executed by Rich Norris of Network

 Closing Services, 7651-A Ashley Park Ct., Ste. 401, Orlando, FL 32835. The sale contract is

 attached as Exhibit 6.




 2
  Wanda had borrowed $640,000 on her home in San Francisco and gave her son that money to
 pay for his defense in the criminal case.

                                                 5
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 6 of 18 PageID 6468




        $50,000 of the purchase money for this buy-back came from Ms. Lin’s share of the

 proceeds from the sale of her first marital residence at 2912 Valencia Way, Ft. Myers. That home

 was purchased by Lin and Pon in 1991. Another $250,000 came from a loan provided by Ms. Lin’s

 sister in Taiwan, Mei Yin Lin.

        C.       Ms. Lin acquired 808 N. John St., Orlando, FL 32808 on June 3, 2004 (through

 Colonial Property Investment, LLC, which she owned), for $260,000. The Orange County

 Property Summary for 808 N. John Street is attached as Exhibit 7. However, David Pon changed

 Colonial Property to his name in the period 2013 to 2015 without permission from Ms. Lin, when

 they were in the process of divorce and had no direct communications. This wrongfully acquired

 property interest was transferred back to its rightful owner, Ms. Lin, on January 10, 2017 pursuant

 to the marital settlement agreement.

        D.      Ms. Lin acquired 17837 Lake Lucy Lane, Groveland, FL 34736 on November 8,

 2004 (deeded to Mistic Unity, LLC), which LLC she created and owned. The purchase price was

 $213,000. However, David Pon changed Mistic Unity, LLC and Colonial Property Investment,

 LLC to his name (as manager) in the period 2013 to 2015 without permission from Ms. Lin, when

 they were in the process of divorce and had no direct communications. On September 27, 2015,

 Ms. Lin paid David Pon $65,500 to buy out Pon’s supposed interest in the house. Although the

 house was owned by Mistic Unity, LLC (which was owned by Ms. Lin), she decided to pay Dr.

 Pon in order to encourage him to settle their divorce. At that time, the property was valued at only

 $131,000 due to its deteriorated interior and market conditions. The sale was approved by the

 Special Master and executed by the Ort Law Firm. In late 2015 or early 2016, Ms. Lin went online

 and re-registered Mistic Unity, LLC and Colonial Property Investment, LLC back in her name.

 Attached as Exhibit 8 are the Articles of Organization (2004-2019) for Mistic Unity, LLC; the



                                                  6
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 7 of 18 PageID 6469




 Articles of Organization for Colonial Property Investment, LLC (2004-2019) are attached as

 Exhibit 9.

        E.      Ms. Lin acquired her tenancy by the entirety interest in marital residence

 “Isleworth,” 5150 Fairway Oaks Dr., Windermere, FL 34786 on January 26, 2005, “as husband

 and wife.” The property was conveyed to them by Stacy Seigle for $2.1 million. On January 10,

 2017, David Pon’s half interest in the marital home was transferred to Ms. Lin pursuant to their

 marital settlement agreement.

        F.      Ms. Lin acquired her interest in 3480 Soho St., Unit 104, Orlando, FL 32835 on

 June 1, 2009, as husband and wife, i.e., as a tenant by the entirety with Dr. Pon. The purchase price

 was $63,000. On January 10, 2017, David Pon’s interest in the property was transferred to Ms. Lin

 pursuant to their marital settlement agreement.

        G.      Ms. Lin acquired 5132 Conroy Road, Unit 11, Orlando, FL 32811 on May 14, 2010

 (through Mistic Unity LLC, which she solely owned). The purchase price was $58,000. The

 Orange County Property Summary for 5132 Conroy Road, Unit 11, is attached as Exhibit 10.

        H.      Ms. Lin acquired 2517 Kilgore St., Unit 104, Orlando, FL 32803 on April 28, 2010

 (through Mistic Unity LLC, which she solely owned). The seller was Janet Banford. The purchase

 price was $55,000. On January 10, 2017, David Pon’s wrongfully acquired “interest” in the

 property (through his undisclosed transfer of Mistic Unity’s ownership in 2013) was transferred to

 Ms. Lin pursuant to their marital settlement agreement. The sale contract is attached as Exhibit

 11.

        I.      The 2008 Lexus GX470 was purchased on July 4, 2008 and titled in both Ms. Lin’s

 and David Pon’s names (joint ownership). Pon’s interest in the car was transferred to Ms. Lin

 pursuant to their marital settlement agreement on January 10, 2017. The 2005 Porsche was titled



                                                   7
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 8 of 18 PageID 6470




 solely to David Pon when purchased on February 5, 2005. That car was transferred to Ms. Lin

 pursuant to their marital settlement agreement on January 10, 2017. The car title still indicates it

 is jointly owned because Ms. Lin has not attempted to retitle it solely in her name.

        J.      On January 9, 2017, Dr. Pon finally agreed to the divorce, after a divorce

 proceeding lasting over five years. On that day the spouses entered into a written marriage settle-

 ment agreement. Defendant Pon received about 87% of the marital assets by value (most of which

 he had moved overseas before Ms. Lin filed for divorce in 2011, without the knowledge of Ms.

 Lin). He had also taken out a $500,000 loan secured by their primary residence. Ms. Lin has so far

 paid more than $100,000 on Dr. Pon’s equity loan (primarily interest and a small amount of

 principle), and the loan has still not been paid off. Ms. Lin received the rest of the property —

 about 14% by value. See Marital Settlement Agreement and Amended Final Judgment of

 Dissolution of Marriage, Exhibits 1 and 2.

 IV.    Ms. Lin’s Statutory Defenses to Forfeiture.

        A.      Ms. Lin qualifies for the third-party exemption to forfeiture under 21 U.S.C.
                § 853(n)(6)(A).

        Ms. Lin’s ownership interest in her properties is “separate from,” and also “superior to,”

 defendant Pon’s non-existent “interest” in these substitute properties and is thus exempt from

 criminal forfeiture under § 853(n)(6)(A). That statutory exemption from criminal forfeiture “is the

 statutory embodiment of the principle that the property of a third party may not be forfeited in a

 criminal case.” Stefan D. Cassella, Asset Forfeiture Law in the United States, §23-15 at p. 300 (1st

 ed., Cumulative Supp. 2010). § 853(n)(6)(A) requires the third party to establish that she had a

 legal right, title or interest in the forfeited property that was superior to, or separate from, the




                                                  8
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 9 of 18 PageID 6471




 defendant’s interest at the time the property became subject to forfeiture.3 Ms, Lin’s interest in

 the properties she claims is obviously superior to, and separate from, Mr. Pon’s interest in them

 since Pon has no interest in them.

        Whether the third party is “innocent” or without knowledge of the defendant’s criminal

 conduct is irrelevant under § 853(n)(6)(A). E.g., United States v. Totaro, 345 F.3d 989, 995 (8th

 Cir. 2003) (if criminal forfeiture reached beyond the property of the defendant it would be in rem

 rather than in personam and would improperly punish the third party owner); United States v.

 Gilbert, 244 F.3d 888 (11th Cir. 2001) (the preliminary order of forfeiture “puts the government in

 the defendant’s shoes and the government succeeds to whatever interest, if any, that defendant had

 in the property.”); United States v. McHan, 345 F.3d 262, 280-81 (4th Cir. 2003) (Luttig, J.,

 concurring in the judgment) (in §853(n) proceedings “the sole legal issue before the court is the

 ownership interests of the competing parties”); United States v. Lester, 85 F.3d 1409 (9th Cir.

 1996); United States v. BCCI Holdings (Luxembourg), S.A., 46 F.3d 1185, 1190 (D.C. Cir. 1995)

 (“obviously, only the property of the defendant (including property held by a third party pursuant

 to a voidable transaction) can be confiscated in a RICO proceeding” consistently with due process),

 cert. denied, 515 U.S. 1160 (1995); United States v. Jimerson, 5 F.3d 1453 (11th Cir. 1993).




 3
   The government’s interest in substitute property does not ripen or “vest” until “(1) after the
 defendant’s conviction and (2) the court determines the [tainted] property is out of the govern-
 ment’s reach for a reason enumerated in [§853(p)].” United States v. Erpenbeck, 682 F.3d 472,
 477-78 (6th Cir. 2012) (Sutton, J.). Accord United States v. Jarvis, 499 F.3d 1196, 1204-05 (10th
 Cir. 2007). See also United States v. Chamberlain, 868 F.3d 290 (4th Cir. 2017) (en banc)
 (overruling its prior decisions finding relation back doctrine applicable to substitute property).
 Thus, the government’s right to the substitute properties ripened or vested on January 8, 2019,
 when the Court issued its Preliminary Order of Forfeiture (Doc. 328). Ms. Pon’s ownership interest
 in each of these properties was acquired well before January 8, 2019.

                                                 9
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 10 of 18 PageID 6472




          “The ‘legal interest’ that the claimant [petitioner] must have to establish standing under

  Section 853(n)(2) is the same ‘legal interest in the property’ needed to prevail on the merits under

  § 853(n)(6)(A); it is the temporal requirement in § 853(n)(6)(A) that distinguishes the two

  statutes.”4

          Accordingly, the government has no forfeitable interest in Ms. Lin’s properties.

          B.     Ms. Lin also qualifies for the third-party exemption to forfeiture under 21
                 U.S.C. § 853(n)(6)(B).

          Although the Court does not need to reach this issue unless it rules against Ms. Lin’s claim

  under § 853(n)(6)(A), above, Ms. Lin also qualifies for relief as a bona fide purchaser for value

  under 21 U.S.C. § 853(n)(6)(B), the second statutory exemption from forfeiture for third parties.

  Any property interest Ms. Lin acquired as part of her marital settlement agreement on January 10,

  2017, for which she gave plenty of value to Dr. Pon, as well as any property she herself paid for,

  qualify for the exemption from forfeiture that protects BFPs. E.g., United States v. Huntington

  Nat’l Bank, 682 F.3d 429, 436 (6th Cir. 2012); United States v. McCorkle, 143 F. Supp. 2d 1311,

  1325 (M.D. Fla. 2000).

          As explained above, Petitioner’s right to the above-referenced property is based on her

  legal interest in the property as a marital asset and her receipt of such property by divorce decree;

  the fact that she was originally listed as a tenant by the entireties with Dr. Pon on certain real

  properties, including her marital residence; and that she is a bona fide purchaser for value of the

  property that was equitably distributed to her in the divorce.




  4
   Stefan D. Cassella, Asset Forfeiture Law in the United States, § 23-13 (2d ed. 2013, 2016
  Cumulative Supp.) at 364. See U.S. v. Church & Dwight Company, 510 Fed. Appx. 55, 57 (2d Cir.
  2013) (following United States v. Ribadeneira, 105 F.3d 833, 835 (2d Cir. 1997)); U.S. v. Madoff,
  2012 WL 1142292, *3 (S.D.N.Y. Apr. 3, 2012) (same).

                                                   10
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 11 of 18 PageID 6473




         First, Petitioner has a legal interest, under 21 U.S.C. § 853(n)(6)(A), in all personal and

  real property acquired by Defendant Pon during their 32 year marriage, including the designated

  properties listed above. Fla. St. § 61.075(6)(a)1 (“‘Marital assets and liabilities’ include: Assets

  acquired . . . during the marriage, individually by either spouse or jointly by them.”). On January

  10, 2017, the court for Florida’s Ninth Judicial Circuit granted an Amended Final Judgment of

  Dissolution of Marriage, and in so doing, equitably divided and apportioned the couple’s marital

  property, awarding certain items to the Petitioner, in accordance with their Marital Settlement

  Agreement executed the day before, on January 9, 2017 such that she became, by operation of

  Florida law, the sole owner of those properties referenced in the Amended Final Judgment. See

  Judgment and Agreement, Exhibits 1 and 2.

         Second, during the marriage she acquired ownership of several real properties in the

  manner set forth in Point III, above.

         Third, in addition to her legal interests in the property and by virtue of her Marital

  Settlement Agreement (MSA) and the Florida state court’s Amended Final Judgment ratifying it,

  Petitioner is a bona fide purchaser for value of the Defendant’s share or part of the right, title,

  and/or interest in the items of property listed in Point III, above. 21 U.S.C. § 853(n)(6)(B);

  Commodity Futures Trading Commission v. Walsh, 658 F.3d 194, 199 (2d Cir. 2011) (divorced

  spouse may be found to have paid fair consideration for and to be a bona fide purchaser for value

  under 21 U.S.C. § 853(n)(6)(B), based on her divorce settlement agreement even where part or all

  of the marital estate consists of the proceeds of fraud, unlike in Ms. Lin’s case where all of the

  property at issue is substitute property); United States v. Cox, 575 F.3d 352, 355-57 (4th Cir. 2009).

         On January 9, 2017, when Petitioner entered into the Marital Settlement Agreement and

  obtained an explicit sole ownership interest in all of the properties listed therein, including those



                                                   11
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 12 of 18 PageID 6474




  properties listed in Point III, above, she was “reasonably without cause to believe” the designated

  substitute properties were subject to forfeiture.5 That was exactly two years before this Court

  entered the POF forfeiting the substitute assets at issue in this case. “The bona fide purchaser

  defense turns on knowledge that specified property is subject to forfeiture; generalized knowledge

  of fraud is not enough.” United States v. Petters, 2013 U.S. Dist. LEXIS 10396, *18 (D. Minn.

  2013) (emphasis in original). Accord United States v. Reckmeyer, 836 F.2d 200, 204-05 (4th Cir.

  1987). Importantly, Dr. David Pon was a respected and very hard working ophthalmologist and

  retina specialist. For as long as Ms. Lin can recall, unlike most physicians, Dr. Pon never denied

  treatment to those patients who were either uninsured or lacked the means to pay for medical care.

  Dr. Pon generously and passionately treated all of his patients with equal care and concern. Ms.

  Lin believed, and still believes, that Dr. Pon’s cutting edge, micro-pulse laser treatment was

  effective for treating retinal disease while avoiding scarring. By 2017, two years after Dr. Pon’s

  2015 trial, his pioneering laser treatment was recognized by many prestigious medical schools and

  the American Academy of Opthalmology. E.g., A Review of Subthreshold Micropulse Laser for

  Treatment of Macular Disorders, U.S. National Library of Medicine, National Institute of Health

  (2017). This article explains that the treatment pioneered by Dr. Pon is a gentler, more “elegant,”

  more economical, safe and effective way of treating certain macular disorders than the

  conventional laser and the anti-VEGF injection therapy. Therefore, the government’s rejection of

  his new laser technique at trial has subsequently been proven erroneous. In any event, by the

  government’s own account (Doc. 323-1, p. 3), less than half of the $15,691,024 he received in

  Medicare payments between January 1, 2004 and May 23, 2011 “were identified as fraud




  5
    She had already acquired many of the properties long before her divorce settlement, as explained
  in Point III, above.

                                                  12
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 13 of 18 PageID 6475




  proceeds.” Thus, Dr. Pon’s eye practice earned many millions of legitimate dollars even assuming

  the government’s evidence was completely accurate.

         Petitioner was forced to give up her right to alimony and her claim to the other marital

  property — constituting about 87% of the value of the couples’ marital property — in return for

  her share of the equitably divided properties. See Marital Settlement Agreement, Exhibit 1, at

  paragraph 14.

  V.     Ms. Lin’s Constitutional Due Process Defense to Forfeiture.

         As explained above in Point I, defendant Pon’s direct appeal challenges the sentence he

  received, arguing that it is based on a loss amount 280 times greater than the $25,000 loss proved

  at trial; and that the government failed to present reliable and specific evidence that each Medicare

  billing included in the $7 million loss figure actually constituted a loss. That same argument applies

  to the approximately $7 million dollar forfeiture amount and the identical restitution award. If

  Pon’s conviction and sentence are affirmed by the Eleventh Circuit, Petitioner Lin asserts her due

  process right to relitigate the correctness of the $7 million forfeiture figure in this ancillary

  proceeding. For present purposes, she adopts the cogent arguments of David Pon in his Eleventh

  Circuit briefs in No. 17-11455.

         Many courts, including the Eleventh Circuit, have held that “[t]he Due Process Clause does

  not permit” a court to preclude a third party petitioner, such as Ms. Lin, “from asserting her

  entitlement to property she claims is hers, on the ground that she is bound by a determination that

  the property belonged to someone else, when that determination was made in a separate proceeding

  in which she was not permitted to participate.” United States v. Daugerdas, 892 F.3d 545, 557 (2d

  Cir. 2018). Accord, United States v. Rothstein, Rosenfeldt, Adler, P.A., 717 F.3d 1205, 1215 (11th

  Cir. 2013); United States v. Emor, 785 F.3d 671, 672, 677 (D.C. Cir. 2015) (“due process



                                                   13
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 14 of 18 PageID 6476




  concerns” are raised by “stripping third parties of property rights based on proceedings in which

  they had no prior opportunity to participate”); Brown v. United States, 692 F.3d 550, 552 (6th Cir.

  2012); United States v. Reckmeyer, 836 F.2d 200, 206 (4th Cir. 1987) (“The determination made

  at the defendant’s criminal trial that the property was subject to forfeiture cannot be considered

  binding on persons who were not only not parties to the criminal action but were specifically barred

  from intervening.”).

  VI.    The Facts Set Forth in Ms. Lin’s Petition are Assumed to be True and Must Be
         Construed in Petitioner’s Favor at the Motion to Dismiss Stage of the Ancillary
         Proceeding.

         At the motion to dismiss stage of the ancillary proceeding under Rule 32.2(c)(1)(A), the

  facts set forth in the third party’s petition are assumed to be true and must be construed in the

  petitioner’s favor. Rule 32.2(c)(1)(A)(“For purposes of the motion [to dismiss], the facts set forth

  in the petition are assumed to be true.”); United States v. Salti, 579 F.3d 656, 667 (6th Cir. 2009)

  (third-party claimants satisfy Art. III’s standing requirements when they “claim a facially colorable

  interest in the seized property.”). That is consistent with a mountain of civil forfeiture opinions on

  the same point. E.g., United States v. $31,000.00 in U.S. Currency, 872 F.3d 342, 350-52 (6th Cir.

  2017); United States v. Funds in the Amount of $574,840, 719 F.3d 648, 651 (7th Cir. 2013); United

  States v. 133,420.00 in United States Currency, 672 F.3d 629, 638 (9th Cir. 2012); United States

  v. 1999 BMW “I” Convertible, 235 F.3d 397, 399 (8th Cir. 2000).

  VII.   Additional Considerations.

         Ms. Lin, who has an MBA degree, worked for Dr. Pon in his medical practice for almost

  twenty years with no salary. She took care of the administrative work in his office and drove him

  from home to clinics or the hospital when he was on call for the emergency room. She would wait

  for hours in the emergency room parking lot until he finished his surgeries. Sometimes he finished



                                                   14
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 15 of 18 PageID 6477




  in the wee hours of the night, but she would still be there to drive him home. She and Dr. Pon put

  in long hours at work.

           She has no 401(k) plan, and no pension. She and Dr. Pon lived very frugally, especially

  considering their wealth. They did not buy new home furnishings. Although she loves to cook,

  Ms. Lin did not buy special kitchen appliances or gourmet kitchen accessories. They simply kept

  the furniture that conveyed with their marital home. They stayed at cheap motels when traveling.

  They had no maid. They did not belong to the country club in their community. She has no jewelry

  of any value. Dr. Pon desperately wished for a child, but the couple was unsuccessful. Ms. Lin

  endured four miscarriages and years of fertility treatments, painful hormone shots and even a donor

  egg implantation, all with no success. Finally, after 33 years of marriage, Dr. Pon left her for

  another woman, telling Ms. Lin that he was leaving because she could not fulfill his wish for a

  child.

  VIII. Relief Sought by Petitioner Lin.

           Ms. Lin requests that the Court adjudicate her interest in the substitute properties listed in

  the Preliminary Order of Forfeiture and determine that her interests in those properties are not

  subject of forfeiture. This will involve a period of time for civil discovery and the filing of

  dispositive motions by the parties. Having found in Petitioner’s favor, the Court should amend the

  Preliminary Order of Forfeiture in accordance with its findings of fact and conclusions of law.



                               [See Petitioner’s Verification on next page.]




                                                    15
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 16 of 18 PageID 6478




                                              Verification

          I, the undersigned Petitioner, swear, under penalty of perjury, that the facts stated in this

   Petition are true and correct, to the best of my knowledge and recollection.




   Date




                                                     16
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 17 of 18 PageID 6479




                                     Respectfully submitted,


                                       /s/ Todd Foster
                                     Todd Foster
                                     FL Bar No. 325198
                                     Barnett Bolt Kirkwood Long Koche & Foster, PA
                                     601 Bayshore Boulevard, Suite 700
                                     Tampa, Florida 33606
                                     813-253-2020 / fax 813-280-9981
                                     tfoster@barnettbolt.com
                                     Attorney for Petitioner Lin


                                       /s/ David B. Smith
                                     David B. Smith
                                     VA Bar No. 25930
                                     David B. Smith, PLLC
                                     108 North Alfred Street, 1st FL
                                     Alexandria, Virginia 22314
                                     703-548-8911 / fax 703-548-8935
                                     dbs@davidbsmithpllc.com
                                     Attorney for Petitioner Lin
                                     Pro Hac Vice Application Pending




                                       17
Case 3:14-cr-00075-BJD-PDB Document 343 Filed 09/24/19 Page 18 of 18 PageID 6480




                                  CERTIFICATION OF SERVICE

          I hereby certify that on the 24th day of September, 2019, I electronically filed the foregoing
  pleading with the Clerk of Court using the CM/ECF system, which will send a notification of
  electronic filing (NEF) to all parties of record.


                                                   /s/ Todd Foster
                                                 Todd Foster
                                                 FL Bar No. 325198
                                                 Barnett Bolt Kirkwood Long Koche & Foster, PA
                                                 601 Bayshore Boulevard, Suite 700
                                                 Tampa, Florida 33606
                                                 813-253-2020 / fax 813-280-9981
                                                 tfoster@barnettbolt.com
                                                 Attorney for Petitioner Lin




                                                   18
